

117 HR 4834 IH: Nuclear Power Purchase Agreements Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4834IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mrs. Luria (for herself, Mr. Newhouse, Mr. Peters, and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Energy to establish a program for long-term nuclear power purchase agreements, and for other purposes.1.Short titleThis Act may be cited as the Nuclear Power Purchase Agreements Act.2.Long-term nuclear power purchase agreement program(a)EstablishmentThe Secretary of Energy (in this section referred to as the Secretary) shall develop and carry out a program to enter into long-term nuclear power purchase agreements.(b)RequirementsIn developing and carrying out the program under this section, the Secretary shall—(1)consult with the heads of other Federal departments and agencies that may benefit from purchasing power for a period of not more than 40 years;(2)enter into one or more agreements to purchase power—(A)generated by a nuclear reactor for which an initial license is issued under section 103 of the Atomic Energy Act of 1954 (42 U.S.C. 2133) after January 1, 2020; and(B)notwithstanding section 501(b)(1)(B) of title 40, United States Code, for a period of at least 10 years but not more than 40 years; and(3)not later than December 31, 2026, seek to enter into at least 1 agreement described in paragraph (2) that meets the specifications under subsection (c).(c)Factors for consideration(1)In generalThe Secretary shall seek to enter into an agreement under subsection (b)(3) that can provide reliable and resilient power—(A)in remote off-grid scenarios;(B)in grid-connected scenarios that can provide capabilities commonly known as islanding power capabilities during an emergency scenario;(C)to assets that are of high-value for national security purposes; or(D)for other purposes the Secretary determines to be in the national interest.(2)Effect on ratesAn agreement to purchase power under subsection (b)(3) may be for the purchase of power at a rate that is higher than the average market rate. 